[Cite as Hodge v. Montgomery Cty. Prosecutor's Office, 2020-Ohio-4904.]




AIESHA M. HODGE                                       Case No. 2019-01111PQ

       Requester                                      Judge Patrick M. McGrath

       v.                                             JUDGMENT ENTRY

MONTGOMERY COUNTY
PROSECUTOR’S OFFICE

       Respondent

        {¶1} On April 1, 2020, a special master issued a report and recommendation
(R&R) regarding a public-records dispute in this case. The special master recommends
(1) the issuance of an order compelling respondent to provide requester with copies of
its responsive records that have been placed on the public court record in State v.
Williams, Montgomery C.P. No. 2017 CR 02793, (2) denial of requester’s claim for
production of any other requested records, (3) issuance of an order stating that
requester is entitled to recover from respondent the amount of the filing fee of twenty-
five dollars and any other costs associated with the action that she has incurred, and (4)
assessing court costs to respondent.
        {¶2} Neither party has filed timely written objections to the R&R, as permitted by
R.C. 2743.75(F)(2) and tolled by 2020 Am.Sub.H.B. No. 197.                    Pursuant to R.C.
2743.75(F)(2), if neither party timely objects, this court is required to “promptly issue a
final order adopting the report and recommendation, unless it determines that there is
an error of law or other defect evident on the face of the report and recommendation.”
        {¶3} Upon review, the court determines that there is no error of law or other
defect evident on the face of the R&R of April 1, 2020. The court adopts the special
master’s R&R, including the special master’s findings of fact, conclusions of law, and
recommendations contained in the R&R. Judgment is rendered in favor of requester.
The court ORDERS respondent to provide requester with copies of its responsive
Case No. 2019-01111PQ                       -2-                                    ENTRY


records that have been placed on the public court record in State v. Williams,
Montgomery C.P. No. 2017 CR 02793.                Requester is entitled to recover from
respondent the amount of the filing fee of twenty-five dollars and any other costs
associated with the action that are incurred by requester, but requester is not entitled to
recover attorney fees. Court costs are assessed against respondent. The clerk shall
serve upon all parties notice of this judgment and its date of entry upon the journal.




                                           PATRICK M. MCGRATH
                                           Judge

Filed August 11, 2020
Sent to S.C. Reporter 10/12/20